DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, 19, and 20, drawn to tip protector assemblies including tabs, classified in A61M 25/0618.
II.	Claims 15 and 16, drawn to an accordion-like tip protector assembly, classified in A61M 25/0625.
III.	Claims 17 and 18, drawn to tip protector assemblies with indicia, classified in A61M 25/0631.
The inventions are independent or distinct, each from the other because:
	Inventions I, II, and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (2) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries
	If Applicant elects Group I above, Applicant is further required to elect a single species of the invention of Group I as delineated below.
	This application contains claims directed to the following patentably distinct species:
	A.	Figs. 1A-2C, 4A-C (radial push tab on needle capture guard), at least Claims 1, 2;
	B.	Figs. 3A, B (tab is angled), at least Claim 3;

	D.	Fig. 5E (tab has step), at least Claim 9;
	E.	Fig. 6 (tab forms arrow structure), at least Claim 10;
	F.	Figs. 7A, 7B (hinging push tab with catheter hub), at least Claims 12-14; and
		G.	Figs. 12A-D (snap-together hinged push tab), at least Claims 19 and 20,
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, namely, different tab configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (1) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and (2) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

	During a telephone conversation with Paul Pappalardo, reg. no. 53434, on 14 October 2021, a provisional election was made without traverse to prosecute the invention of Group I, Species A, Claims 1, 2, 4-6, 8, and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 7, 9, 10, and 12-20 are withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed 1 May 2020 fails in part to comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and MPEP § 609 because of the following defects:
WO 0168174, only a search report was submitted, not the entire document;
WO 2007/018824, only a search report was submitted, not the entire document;
EP 2575946, only an abstract was submitted, not the entire document; and
EP 2343095, the text is illegible, so only the drawing figures have been considered.
The IDS of 1 May 2020 has been placed in the application file, but the information referred to in the four documents identified above has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See M.P.E.P. § § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #906 in Fig. 9.  

The drawings are also objected to because Figs. 3A, 3B, 5D, 6, and 7A must be re-labeled to designate their sub-figures for each of the separate views, see 37 C.F.R. § 1.84(u)(1).

Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 C.F.R. § 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the word "circumferential" is misused throughout to mean "axial".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d circumferential” in Claim 1 et sqq. is used by the claim to mean “axial,” while the accepted meaning is “relating to a circumference of a circular or spherical object.” The term is indefinite because the specification does not clearly redefine the term.
The Examiner suggests replacing the term “circumferential” with “radial” throughout the specification and claims where it is misused.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2016/0135841 Al, Albert et al. (“Albert”).
Albert describes a tip protector as claimed by Applicant; reference is made to Fig. 2b, an annotated copy of which is reproduced below.
	Claim 1: A tip protector assembly (Abstract) for use in an I.V. catheter (226, Fig. 5), the tip protector assembly comprising: 
	a tubular housing (60, 94, Fig. 2B) having an outer surface, a proximal end portion (adjacent ref. no. 62 in Fig. 2B) having a proximal circumferential opening (62), a distal end portion (100; also an opening adjacent to ref. no. 64 in Fig. 2B) having a distal circumferential opening (64), and an interior space (unlabeled; space within housing 60) defining a central axis (65) therethrough; 
	a needle guard (12) contained within the interior of the tubular housing (clip 12 is located in housing 60, see Fig. 2B), the needle guard configured to capture a sharp distal tip of a needle (52) axially slidable through the tubular housing and through the 
	a push tab (labeled in the illustration below) connected on the distal end portion of the tubular housing (the tab is formed as part of housing 60) and comprising a distal face (DEF in the drawing herein) and a proximal face (PEF in the drawing herein), the push tab extending radially from the outer surface of the tubular housing at an angle to the central axis (tab extends radially away from outer surface OS).
	Claim 2: (The tip protector assembly of claim 1,) wherein the angle is about 90° (both angles shown in Fig. 2B are 90°).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2006/0189942 A1, by Chang et al. (“ Chang”).
Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that the distal face of the push tab is flush with the distal circumferential opening of the tubular housing (Claim 2).
	Chang describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Chang teaches, with reference to Figs. 7 and 8, that the push tab 32 of a needle tip protection housing 20 can be formed flush with the distal end of the housing (see Fig. 8, far left side), so that the device may be more easily “use[d] as a blood collection needle set.” ([0022])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the push tab of Albert’s device such that the distal face of the push tab is flush with the distal circumferential opening of the tubular housing, because Chang teaches that doing so permits use of the device with a blood collection needle set.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2016/0331938, by Blanchard et al. (“Blanchard”).
	Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that the device includes an alignment feature extending distally from the distal circumferential opening of the tubular housing, the 
	Blanchard describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  With reference to Fig. 26A, 26B, Blanchard teaches that the needle tip protection housing 140 can be provided with a semi-cylindrical piece (unlabeled) which extends from the distal end of needle tip housing 140, which rotationally aligns the housing 140 with a correspondingly shaped recess (unlabeled) formed in the catheter hub 158 (see Fig. 26b).  Properly aligning the housing 140 with the hub 158 will better assure that the two pieces are correctly mated, are thus less likely to come apart, and thus less likely to produce an inadvertent needle stick.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s needle tip protection device with an alignment feature extending distally from the distal circumferential opening of the tubular housing, the alignment feature dimensionally configured to rotationally index the tip protector assembly to a catheter hub, because Blanchard teaches providing a needle tip protection device with such a feature which will assure that the needle tip protection housing correctly mates with the catheter hub and reduce the likelihood of an inadvertent needle stick.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent No. 5,713,876, granted to Bogert et al. (“Bogert”).
	Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that the push tab further comprises a rolled edge along an edge of the push tab opposite the tubular housing, the rolled edge disposed substantially orthogonal to the central axis.
	Bogert describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Bogert describes, with reference to Fig. 1, that the push tab 22 of a needle protection housing can be constructed with a rolled edge on the top of the 22; and that, with reference to Fig. 5, that a portion of rolled edge, in phantom, is orthogonal to the central axis of the housing.  Constructing the top edge of a push tab with a rolled, orthogonal edge provides a lip to catch the user’s finger, so that it is less likely to slide off the tab in use, and thus make the use of the device more effective and safe.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s needle tip protection tab with a rolled edge along an edge of the push tab opposite the tubular housing, with the rolled edge being disposed substantially orthogonal to the central axis, because Bogert teaches providing the pull .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2004/0225260, by Villa et al. (“Villa”) Fig. 13.
	Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that the push tab further comprises a curved or angular portion opposite the tubular housing, the curved or angular portion extending proximally from the proximal face of the push tab.
	Villa describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Villa teaches, with reference to Fig. 13, an annotated copy of which is reproduced herein, that the tab 9 of a needle tip protection housing 6 may be provided with an angular portion opposite the tubular housing, with the angular 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s push tab with an angular portion opposite the tubular housing, the angular portion extending proximally from the proximal face of the push tab, because Villa teaches constructing a push tab with such a feature in order to make the use of the device more effective and safe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0312711, by Brimhall (“Brimhall”). 
[AltContent: ]	Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that its push tab further comprising at least one brace connected to the outer surface of the tubular housing and at least one of the distal face or the proximal face of the push tab.
	Brimhall describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Brimhall describes, with reference to Fig. 9, an annotated portion of which is reproduced above, that a push- or pull-tab (Tab, in the illustration above) may be provided with a brace (Brace, in the illustration above) which extends from the structure to which the tab is attached and is attached to an end face of the tab.  Including a brace between a push tab and the structure to which it is attached strengthens the tab, makes it less likely to bend over during use, and transfers a large portion of the axial force applied to the tab during 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s tab with at least one brace connected to the outer surface of the tubular housing and at least one of the distal face or the proximal face of the push tab, because Brimhall teaches constructing a tab of a needle tip protection device with such a brace, which will makes it less likely that the tab will fail during use.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albert as applied to Claim 1 above, and further in view of U.S. Patent No. 6,595,955, granted to Ferguson et al. (“Ferguson”).
	Albert describes a needle tip protector substantially as claimed by Applicant; see above.  Albert does not, however, disclose that its housing include a radially configured aperture through the tubular housing, dimensionally arranged to expose the needle guard to visual inspection from an environment outside the tip protector assembly.
	Ferguson describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant and Albert.  Ferguson describes, with reference to Fig. 17, that a needle tip protection housing 12’ can be provided with apertures (unlabeled, through which tabs 20’ of the needle guard 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Albert’s needle tip protection housing with a radially configured aperture through the tubular housing, dimensionally arranged to expose the needle guard to visual inspection from an environment outside the tip protector assembly, because Ferguson teaches providing needle tip protection housing with such a feature in order to secure the tip guard in the housing, which will also expose the needle guard to visual inspection from an environment outside the tip protector assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent App. Publ. No. 2019/0314614 discloses a tab 179.
	U.S. Patent App. Publ. No. 2004/0102735 discloses, in Fig. 6, a push tab flush with a distal end of a needle tip protection housing.
	The remaining documents relate generally to needle tip guards having push tabs at the distal ends of needle tip protection housings and/or alignment features.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/Assistant Patent Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783